DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution.
On May 10, 2010 Plaintiff filed a Complaint. On December 27, 2010, the court received a request to withdraw the above-entitled matter. That request was not signed by Plaintiff's authorized representative.
As of this date, Plaintiff has not contacted the court. As a result, the court concludes the appeal should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of January 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 2
This document was signed by Presiding Magistrate Jill A.Tanner on January 25, 2011. The Court filed and entered thisdocument on January 25, 2011. *Page 1